Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Matthew Harper, Appellant                             Appeal from the 336th District Court of
                                                      Fannin County, Texas (Tr. Ct. No. CR-17-
No. 06-20-00083-CR        v.                          26234). Memorandum Opinion delivered
                                                      by Justice Stevens, Chief Justice Morriss
The State of Texas, Appellee                          and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Matthew Harper, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 15, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk